Citation Nr: 1808502	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  15-36 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel







INTRODUCTION

The Veteran served in the United States Army Reserves with a period of active duty for training (ACDUTRA) from November 1957 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2017 the Board remanded the claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2017 remand, an addendum VA medical opinion was obtained in June 2017.  The examiner's opinion that the Veteran's claimed current right knee disability was less likely than not related to a 1964 fall; however, the Veteran has never asserted, nor is there any evidence to suggest, that he was injured in a 1964 fall.  Moreover, while the examiner noted the Veteran's 1957 knee injury, she did not provide an opinion regarding the Veteran's 1957 knee injury, which was incurred while playing football during a period of ACDUTRA.  Additionally, while the examiner reviewed the 1958 SGO records, as requested in the March 2017 remand directives, the examiner did not review the 1977 private treatment records of Dr. R.C.  The Board notes that although the examiner stated that these records were not provided for her review, they were included in the evidence of record.  

Furthermore, in an October 2017 statement, the Veteran asserted that the VA opinion was inadequate for the same reasons noted above and requested a new opinion.

In light of the foregoing, the Board finds that an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.

2.  After completing the above development, and after any records obtained have been associated with the evidentiary record, return the claims file to an appropriate examiner to obtain an addendum opinion regarding the etiology of the Veteran's claimed right knee disability.  The entire claims file, including a copy of this remand, should be reviewed in conjunction with the above evaluation.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  After reviewing the claims file and examining the Veteran, the examiner should address the following inquiry:

The examiner should determine whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed right knee disability is etiologically related to the his active service, to include the documented 1957 in-service right knee injury.

In rendering the required opinion, the examiner should specifically address: the 1958 SGO records; April 1977 private treatment records of Dr. R.C.; and the Veteran's competent and credible statement that he injured his knee while playing football on an obstacle course in 1957 while in service, contained in the October 2015 VA Form 9.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




